Case: 22-20299         Document: 00516585397             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                      ____________
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                       No. 22-20299
                                     Summary Calendar
                                                                             FILED
                                                                     December 21, 2022
                                     ____________
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Jose Armando Cabrera,

                                               Defendant—Appellant.
                      ______________________________

                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:20-CR-495-1
                      ______________________________

   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Armando
   Cabrera has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Cabrera has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
          _____________________
          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-20299     Document: 00516585397          Page: 2   Date Filed: 12/21/2022




                                   No. 22-20299


   issue for appellate review. Accordingly, counsel’s motion for leave to with-
   draw is GRANTED, counsel is excused from further responsibilities herein,
   and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2